DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 13, filed 7/9/2021, with respect to Claim 14 have been fully considered and are persuasive.  The 35 U.S.C. 112, 2nd rejection of Claim 14 has been withdrawn. 
The applicant has amended Claim 14 to replace "said algorithm" with reference to "step c)." As such, the antecedent basis rejection is moot. 
The examiner finds this argument and amendment sufficient, therefore the 35 U.S.C. 112, 2nd rejection of Claim 14 is hereby withdrawn.  
 Applicant’s arguments, see page 14, filed 7/9/2021, with respect to Claims 1-2, 4-5, 8-9, and 13 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of Claims 1-2, 4-5, 8-9 and 13 has been withdrawn. 
The applicant has cancelled Claims 1-2, 4-5, 8- 9 and 13, and elected to amend the previously indicated allowable subject matter into independent form. Claims 3, 6-7, 10-12 and 14-15 are currently amended to include all the limitations of base claim 1 and any intervening claims in independent form, and are therefore allowable over the prior art. 
The examiner finds this argument and amendment sufficient, therefore the 35 U.S.C. 102(a)(1) rejections of Claims 1-2, 4-5, 8- 9 and 13, is hereby withdrawn.  
Allowable Subject Matter
Claims 3, 6-7, 10-12, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 3, the references cited on PTO-892 form, alone or in combination form, fail to disclose a position sensor system comprising: a magnetic field generator movable relative to a first and a second sensor device or vice versa, and being adapted for providing a first magnetic field vector to the first magnetic sensor device and for providing a second magnetic field vector different from the first magnetic field vector, to the second magnetic sensor device; the first sensor device being adapted for determining first vector data related to a combination of said first magnetic field vector and an external disturbance field, if present; the second sensor device being adapted for determining second vector data related to a combination of said second magnetic field vector and said external disturbance field, if present; the position sensor system further comprising at least one processor adapted for receiving the first vector data and the second vector data, and adapted for performing a method of determining a position of the magnetic field generator relative to the first and second sensor, which is based on the first vector data and the second vector data in a manner which eliminates the external disturbance field; wherein the position sensor system is a linear position sensor system; and wherein the position is a linear position; and wherein the magnetic field generator is movable along a longitudinal axis, or wherein the first and second sensor are movable along a longitudinal axis; and wherein the first and second magnetic sensor device have a predefined first and second position and a predefined first and second orientation relative to said longitudinal axis (highlighted for emphasis
The ANAGAWA reference (US 2018/0164127 Al) is considered the closest prior art, however ANAGAWA teaches a rotational position sensing system. Thus any modification to make it a linear position sensing system would not be considered an obvious modification and furthermore would teach away from the invention as patented by ANAGAWA.
Regarding Claim 6, the references cited on PTO-892 form, alone or in combination form, fail to disclose a position sensor system comprising: a magnetic field generator movable relative to a first and a second sensor device or vice versa, and being adapted for providing a first magnetic field vector to the first magnetic sensor device and for providing a second magnetic field vector different from the first magnetic field vector, to the second magnetic sensor device; the first sensor device being adapted for determining first vector data related to a combination of said first magnetic field vector and an external disturbance field, if present; the second sensor device being adapted for determining second vector data related to a combination of said second magnetic field vector and said external disturbance field, if present; the position sensor system further comprising at least one processor adapted for receiving the first vector data and the second vector data, and adapted for performing a method of determining a position of the magnetic field generator relative to the first and second sensor, which is based on the first vector data and the second vector data in a manner which eliminates the external disturbance field: wherein the first sensor device comprises a first substrate defining a first plane; and wherein the second sensor device comprises a second substrate defining a second plane; and wherein the first plane and the second plane are substantially perpendicular (highlighted for emphasis)
The ANAGAWA reference (US 2018/0164127 Al) is considered the closest prior art and teaches first and second planes of first and second substrates that are parallel to one another and any modification to make them perpendicular to one another would not be considered an obvious modification and furthermore would teach away from the invention as patented by ANAGAWA.
Regarding Claim 7, the references cited on PTO-892 form, alone or in combination form, fail to disclose a position sensor system comprising: a magnetic field generator movable relative to a first and a second sensor device or vice versa, and being adapted for providing a first magnetic field vector to the first magnetic sensor device and for providing a second magnetic field vector different from the first magnetic field vector, to the second magnetic sensor device; the first sensor device being adapted for determining first vector data related to a combination of said first magnetic field vector and an external disturbance field, if present; the second sensor device being adapted for determining second vector data related to a combination of said second magnetic field vector and said external disturbance field, if present; the position sensor system further comprising at least one processor adapted for receiving the first vector data and the second vector data, and adapted for performing a method of determining a position of the magnetic field generator relative to the first and second sensor, which is based on the first vector data and the second vector data in a manner which eliminates the external disturbance field: wherein the first sensor device has a first local coordinate system; and wherein the second sensor device has a second local coordinate system; and wherein none of the axes of the first coordinate system is parallel to any of the axes of the second coordinate system (highlighted for emphasis). 
The ANAGAWA reference (US 2018/0164127 Al) is considered the closest prior art and teaches local coordinate systems of first and second senor devices (para. 0146-0147) but fails to disclose wherein none of the axes of the first coordinate system is parallel to any of the axes of the second coordinate system, as figure 1 shows parallel axes of the sensor devices.
Regarding Claim 10, the references cited on PTO-892 form, alone or in combination form, fail to disclose a position sensor system comprising: a magnetic field generator movable relative to a first and a second sensor device or vice versa, and being adapted for providing a first magnetic field vector to the first magnetic sensor device and for providing a second magnetic field vector different from the first magnetic field vector, to the second magnetic sensor device; the first sensor device being adapted for determining first vector data related to a combination of said first magnetic field vector and an external disturbance field, if present; the second sensor device being adapted for determining second vector data related to a combination of said second magnetic field vector and said external disturbance field, if present; the position sensor system further comprising at least one processor adapted for receiving the first vector data and the second vector data, and adapted for performing a method of determining a position of the magnetic field generator relative to the first and second sensor, which is based on the first vector data and the second vector data in a manner which eliminates the external disturbance field; wherein the first sensor device comprises a first substrate defining a first plane; and wherein the second sensor device comprises a second substrate defining a second plane; and wherein the first plane and the second plane are substantially parallel; and wherein a first projection of the first magnetic field vector in the first plane is anti-parallel to a second projection of the second magnetic field vector in the second wherein said determining a position of the magnetic field generator comprises calculating the position based on the following set of formulas or an equivalent set of formulas:  B1magx=(v1x-v2x)/2; B1magy=(v1y-v2y)/2; where (v1x, v1y) are vector coordinates of the first magnetic field vector (v1) measured by the first sensor device, and (v2x, v2y) are vector coordinates of the second magnetic field vector (v2) measured by the second sensor device, and (B1magx, B1magy) are vector-coordinates of a first projection of the field created solely by the magnetic field generator (highlighted for emphasis).
The ANAGAWA reference (US 2018/0164127 Al) is considered the closest prior art and fails to teach wherein position is calculated based on the mathematical formulas provided by the claimed invention.
Regarding Claim 11, the references cited on PTO-892 form, alone or in combination form, fail to disclose a position sensor system comprising:  a magnetic field generator movable relative to a first and a second sensor device or vice versa, and being adapted for providing a first magnetic field vector to the first magnetic sensor device and for providing a second magnetic field vector different from the first magnetic field vector, to the second magnetic sensor device; the first sensor device being adapted for determining first vector data related to a combination of said first magnetic field vector and an external disturbance field, if present; the second sensor device being adapted for determining second vector data related to a combination of said second magnetic field vector and said external disturbance field, if present; the position sensor system further comprising at least one processor adapted for receiving the first vector data and the second vector data, and adapted for performing a method of determining a position of the magnetic field generator relative to the first and wherein the first sensor device is configured for measuring an in-plane field component and an out-of-plane field component at the first sensor position, and wherein the second sensor device is configured for measuring an in-plane field component and an out-of-plane field component at the second sensor position, and wherein the magnetic field generator is magnetized such that, and the first sensor device is oriented relative to the magnetic field generator such that the first in-plane field component is substantially 90deg phase shifted relative to the first out-of-plane field component, and wherein the magnetic field generator is magnetized such that, and the second sensor device is oriented relative to the magnetic field generator such that the second in- plane field component is substantially 90deg phase shifted relative to the second out-of-plane field component, and wherein the first and the second sensor device are spaced apart such that the first in-plane magnetic field component is phase shifted relative to the second in-plane magnetic field component by a value in a range from 30deg to 330deg (highlighted for emphasis).
The ANAGAWA reference (US 2018/0164127 Al) is considered the closest prior art and fails to teach wherein the sensor devices are provided for measuring in-plane and out-of-plane vector component values.
Regarding Claim 12, the references cited on PTO-892 form, alone or in combination form, fail to disclose a position sensor system comprising: a magnetic field generator movable relative to a first and a second sensor device or vice versa, and being adapted for providing a first magnetic field vector to the first magnetic sensor device and for providing a second magnetic field vector different from the first magnetic field vector, to the second magnetic sensor device:  the first sensor device being adapted for determining first vector data related to a combination of said first magnetic field vector and an external disturbance field, if present; the second sensor device being adapted for determining second vector data related to a combination of said second magnetic field vector and said external disturbance field, if present; the position sensor system further comprising at least one processor adapted for receiving the first vector data and the second vector data, and adapted for performing a method of determining a position of the magnetic field generator relative to the first and second sensor, which is based on the first vector data and the second vector data in a manner which eliminates the external disturbance field; the position sensor system comprising only two sensor devices including said first sensor device and said second sensor device (highlighted for emphasis).
The ANAGAWA reference (US 2018/0164127 Al) is considered the closest prior art and teaches four sensor devices. Thus any modification regarding only two sensors would not be considered an obvious modification and furthermore would teach away from the invention as patented by ANAGAWA.
Regarding Claim 14, the references cited on PTO-892 form, alone or in combination form, fail to disclose a computer implemented method for determining a position of a magnetic wherein the first sensor device is adapted for measuring two in-plane field component values, or for measuring one in-plane field component value and one out-of-plane field component value, or for measuring three values corresponding to said two-dimensional or three-dimensional vector data; wherein the second sensor device is adapted for measuring two in-plane field component values, or for measuring one in-plane field component value and one out-of-plane field component value, or for measuring three values corresponding to said two-dimensional or three-dimensional vector data; and wherein step c) comprises solving a set of equations using at least two values from each sensor device (highlighted for emphasis).
The ANAGAWA reference (US 2018/0164127 Al) is considered the closest prior art and fails to teach wherein the sensor devices are provided for measuring in-plane and out-of-plane vector component values.
Claim 15 depends upon that of Claim 14, and requires all of the limitations of Claim 14, and therefore Claim 15 is too considered as allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the general art of position sensor systems using a magnetic field generator, and more in particular to a linear or an angular position system comprising multiple sensor devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858